TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00430-CR


                                Paul Michael Sanchez, Appellant

                                                 v.

                                  The State of Texas, Appellee


               FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
        NO. CR2017-092, THE HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Paul Michael Sanchez seeks to appeal judgments of conviction for

possession of a controlled substance and evading arrest with a vehicle. See Tex. Penal Code

§§ 12.42(d) (habitual felony offender penalty), 38.04 (evading arrest); Tex. Health & Safety

Code §§ 481.112(d) (manufacture, delivery, or possession with intent to deliver of controlled

substance), 481.115(b) (possession of controlled substance). The trial court has certified that

Sanchez has waived the right of appeal.        Accordingly, we dismiss the appeal for want of

jurisdiction. See Tex. R. App. P. 25.2(a)(2), (b).
                                           __________________________________________
                                           Scott K. Field, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed for Want of Jurisdiction

Filed: July 6, 2018

Do Not Publish




                                              2